Case 2:20-cv-00354-JPH-MJD Document 99 Filed 05/25/21 Page 1 of 7 PageID #: 1892




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 ANTHONY AVENATTI,                           )
 BARBARA E. AVENATTI,                        )
                                             )
                          Plaintiffs,        )
                                             )
                     v.                      )   No. 2:20-cv-00354-JPH-MJD
                                             )
 GREE USA, INC.,                             )
 GREE ELECTRIC APPLIANCES, INC. OF           )
 ZHUHAI,                                     )
 HONG KONG GREE ELECTRIC                     )
 APPLIANCES SALES LTD.,                      )
 MJC AMERICA LTD.                            )
    d/b/a SOLEUS INTERNATIONAL               )
 INC.,                                       )
 MJC AMERICA HOLDINGS CO., LTD.,             )
                                             )
                          Defendants.        )

                                ORDER ON MOTIONS

       Defendants have filed a motion for summary judgment, dkt. 67, and have

 requested oral argument on that motion, dkt. 66. In response, Plaintiffs filed a

 "Motion to Deny or Defer Consideration of Defendants' Motion for Summary

 Judgment" under Federal Rule of Civil Procedure 56(d). Dkt. 80.

       For the reasons below, the Court GRANTS Plaintiffs' motion, dkt. [80],

 and DENIES without prejudice Defendants' motion for summary judgment

 and request for oral argument, dkt. [67]; dkt. [66]. Defendants' motion to file a

 surreply is GRANTED, dkt. [91], to the extent that the Court considered the

 contents of the proposed surreply.




                                         1
Case 2:20-cv-00354-JPH-MJD Document 99 Filed 05/25/21 Page 2 of 7 PageID #: 1893




                                        I.
                               Facts & Background

       Anthony and Barbara Avenatti allege that Defendants designed,

 manufactured, and sold an air dehumidifier that caught fire and damaged their

 Indiana property. Dkt. 19 at 6–7 ¶¶ 28–35. They have brought claims for

 product liability, breach of implied warranty of merchantability, and violations

 of the Magnuson-Moss Warranty Act against all defendants. Id. at 10–13, 16–

 18. They have also brought fraud claims against three defendants. Id. at 13–

 16.

       During discovery, Plaintiffs filed two motions to compel discovery

 responses. Dkt. 49; dkt. 60. Before rulings on these motions, however,

 Defendants moved for summary judgment on all claims, dkt. 67, and requested

 oral argument on that motion, dkt. 66. Defendants argue that they are entitled

 to summary judgment because Plaintiffs have no recoverable damages for their

 personal injuries, that they have inflated their property damages claims, and

 that their remaining claims are "improper." Dkt. 68 at 1.

       Plaintiffs have moved for deferral or denial of Defendants' motion for

 summary judgment under Rule 56(d). See dkt. 80.

                                        II.
                                  Applicable Law

       After a party moves for summary judgment, the nonmovant may "show[]

 by affidavit or declaration that, for specified reasons, it cannot present facts

 essential to justify its opposition." Fed. R. Civ. P. 56(d). If the nonmovant

 makes that showing, then "the court may:


                                          2
Case 2:20-cv-00354-JPH-MJD Document 99 Filed 05/25/21 Page 3 of 7 PageID #: 1894




       (1) defer considering the motion or deny it;

       (2) allow time to obtain affidavits or declarations or to take discovery; or

       (3) issue any other appropriate order."

 Id.

       "The mere fact that discovery is incomplete is not enough to prevent

 summary judgment," and "[a] party seeking relief under Rule 56(d) must show .

 . . more than a fond hope that more fishing might net some evidence." Smith v.

 OSF HealthCare Sys., 933 F.3d 859, 864 (7th Cir. 2019). "[S]ound reasons for

 denying a properly supported Rule 56(d) motion most often are either (1) the

 moving party's failure to pursue discovery diligently before the summary

 judgment motion, or (2) the apparent futility of the requested discovery." Id. at

 866. At the same time, "precedents emphasize the importance of allowing a

 party the opportunity to take meaningful discovery before granting summary

 judgment against her." Id.

                                        III.
                                      Analysis

       Plaintiffs argue that they "do not possess all of the information to which

 they are entitled to fully respond to these claims," including "essential"

 information for "fully justifying their opposition to the motion." Dkt. 80 at 1–2.

 In support of their Rule 56(d) motion, Plaintiffs have designated a declaration

 from their attorney––Richard Schuster––stating that, as of April 5, 2021,

 Defendants had not answered any written interrogatories or responded to

 Plaintiffs' "numerous requests" for depositions. See dkt. 80-1 at 1 ¶ 3. As a



                                          3
Case 2:20-cv-00354-JPH-MJD Document 99 Filed 05/25/21 Page 4 of 7 PageID #: 1895




 result, Mr. Schuster explains, Plaintiffs lack responsive information about the

 following:

    •   Defendants' knowledge and actions relating to the alleged product

        defects, id. at 2 ¶ 4(a);

    •   Identities of those involved in safety decisions for the product at issue, id.

        ¶ 4(b);

    •   Information concerning the expert's opinion on proximate cause and

        damages included in Defendants' motion for summary judgment, id.

        ¶ 4(d)–(e);

    •   Plaintiffs' anticipated expert reports on property loss valuation, id. at 3

        ¶ 7; and

    •   Plaintiffs' anticipated declarations from medical experts on causation, id.

        ¶ 8.

        Defendants respond that "additional fact discovery from defendants is

 irrelevant to the determination of the[ir] motion" for summary judgment. Dkt.

 86 at 2.

        The Amended Case Management Plan requires, among other things,

 discovery relating to liability issues to be completed by September 10, 2021,

 and for all remaining discovery to be completed by February 11, 2022. Dkt. 58

 at 2. Dispositive motions are to be filed by October 8, 2021, and trial is set for

 July 2022. Id. Defendants therefore filed their motion for summary judgment

 over six months before liability-related discovery is set to close. See dkt. 67

 (filed March 9, 2021).

                                           4
Case 2:20-cv-00354-JPH-MJD Document 99 Filed 05/25/21 Page 5 of 7 PageID #: 1896




       Mr. Schuster's declaration demonstrates that Plaintiffs need additional

 discovery to respond to Defendants' motion. See dkt. 80-1 at 2 ¶ 5. For

 example, Defendants move for summary judgment on Plaintiffs' fraud claim,

 calling it "improper and baseless." Dkt. 68 at 21. Yet Plaintiffs have shown

 that they have not received discovery on Defendants' knowledge and actions

 regarding the defective dehumidifiers. See dkt. 80-1 at 2 ¶ 4(a). Claims for

 actual fraud require an "intent to deceive" under Indiana law, see BloomBank v.

 United Fid. Bank F.S.B., 113 N.E.3d 708, 725 (Ind. Ct. App. 2018), so without

 an opportunity for discovery on that element, Plaintiffs are missing "essential"

 information for opposing Defendants' charge that their claim is "baseless," see

 Fed. R. Civ. P. 56(d).

       Moreover, after the summary judgment motion was filed, Magistrate

 Judge Dinsmore granted Plaintiffs' motions to compel, overruled Defendants'

 objections to discovery, and ordered "complete and unequivocal supplemental

 responses to Plaintiffs' interrogatories and document requests within 28 days

 of th[e] Order." Dkt. 72 at 12, 20–21 (emphasis omitted) (noting that

 Defendants' discovery briefing contained "stunningly meritless arguments"). In

 short, Plaintiff has "show[n] by affidavit or declaration that, for specified

 reasons, it cannot present facts essential to justify its opposition." Fed. R. Civ.

 P. 56(d). The Court therefore exercises its discretion to deny without prejudice

 Defendants' motion for summary judgment. Dkt. 67.




                                          5
Case 2:20-cv-00354-JPH-MJD Document 99 Filed 05/25/21 Page 6 of 7 PageID #: 1897




                                      IV.
                                   Conclusion

       For the reasons discussed above, the Court GRANTS Plaintiffs' motion,

 dkt. [80], and DENIES without prejudice Defendants' motion for summary

 judgment and its request for oral argument, dkt. [67]; dkt. [66]. Defendants'

 motion to file a surreply is GRANTED, dkt. [91], to the extent that the Court

 considered the contents of the proposed surreply.

 SO ORDERED.

 Date: 5/25/2021




                                        6
Case 2:20-cv-00354-JPH-MJD Document 99 Filed 05/25/21 Page 7 of 7 PageID #: 1898




 Distribution:

 All Electronically Registered Counsel




                                         7
